Detailed Action
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .  The Information Disclosure Statements filed 28 December 2021 have been considered by the Examiner and signed copies are enclosed with this Office action. 
Claims 1-21 are allowed.
The following is an Examiner’s statement of reasons for allowance:  the present invention is directed to a system, non-transitory computer-readable medium, and method for managing display components for cosmetics products.  The closest prior art considered under 35 USC 103 as being unpatentable over Noonan (US 2005/0021561) in view of Ogura et al. (US 5,706,977) in a similar but different embodiment application filed by Applicants does not teach or suggest the below claim limitations previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance.  
 	
The instant application has been previously indicated not statutory under 35 USC 101 due to January 2019 Revised Patent Eligibility Subject Matter guidance. Due to the above amendments, the claims are now allowable as reciting statutory subject matter and the rejection is withdrawn because the first part of the analysis under step 2A of the Subject Matter Eligibility test with determining if there is an abstract idea that the claims are recited to, and passes step 1 of the § 101 subject matter eligibility test outlined in the Federal Register, Vol. 79, No. 241, pages 74618 – 74633 as system and method claims having proper computer architecture support. 
The second part deals with determining if the entirety of the claim is significantly more than the abstract idea itself.  Applicants’ process of:

method/system/non-transitory computer-readable medium for electronically managing display components for cosmetics products, the method comprising: 
at least one computer processor of a cosmetics retail displays management system receiving from a database via an automated application programming interface (API), data representing at least one planogram for a plurality of cosmetics products for each of a plurality of retail store locations;
the at least one computer processor of the cosmetics retail displays management system receiving from a database via an automated API, data regarding a plurality of display components for the plurality cosmetics products, the data regarding the plurality of display components for the cosmetics products including data identifying the plurality of display components for the cosmetics products and current different retail store locations of the plurality of display components for the cosmetics products; 
the at least one computer processor of the cosmetics retail displays management system determining, based on the data representing at least one planogram for a plurality of cosmetics products and the data regarding the plurality of display components for the cosmetics products, whether there are sufficient display components for the plurality of cosmetics products located at each of the plurality of retail store locations to implement the at least one planogram for the plurality of cosmetics products for each of the plurality of retail store locations; and
the at least one computer processor of the cosmetics retail displays management system initiating a machine , to supply one or more display components for the plurality of cosmetics products to one or more of the plurality of retail store locations by initiating an electronic action via a project management component of the cosmetics retail displays management system to cause one or more suppliers systems to trigger an order, production and/or delivery of the one or more display components based on the determination whether there are sufficient display components for the plurality of cosmetics products located at each of the plurality of retail store locations to implement the at least one planogram for the plurality of cosmetics products for each of the plurality of retail store locations”

as recited in independent Claims 1, 16, and 19 is significantly more than the judicial exception.

Regarding Step 2A (Prong 1):
The claims as a whole do not fall under any of the mathematical concepts, mental processes and/or certain methods of organizing human activity groupings per step 2A (Prong 1) of the January 2019 revised patent eligibility subject matter guidance. Therefore, Claims 1-21 are eligible in step 2A prong one.

Regarding Step 2A (Prong 2) and Step 2B: 
Does the Claim Recite Additional Elements that integrate the judicial exception into a Practical Application? Assuming arguendo that the claims recite an abstract idea, Examiner notes that the claims now meaningfully integrate the abstract idea into a practical application and thus is significantly more. This additional element of:
“system initiating a machine, to supply one or more display components for the plurality of cosmetics products to one or more of the plurality of retail store locations by initiating an electronic action via a project management component of the cosmetics retail displays management system to cause one or more suppliers systems to trigger an order, production and/or delivery of the one or more display components based on the determination whether there are sufficient display components for the plurality of cosmetics products located at each of the plurality of retail store locations to implement the at least one planogram for the plurality of cosmetics products for each of the plurality of retail store locations” (see MPEP § 2106.05 (e)) or the combination of additional elements in Claims 1-21 rely on, or use the judicial exception in a manner that imposes a meaningful limit on the judicial exception, such that the claim is more than a drafting effort designed to monopolize the exception.
project management component.
These claims were found to be meaningful because they sufficiently limited the use of a method of organizing human activity to the practical application.   Therefore, Claims 1-21 meaningfully integrate the judicial exception into a practical application, and thus is significantly more than the judicial exception.

Conclusion

Any comments considered necessary by Applicants must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”

Any inquiry concerning this communication or earlier communications from the examiner should be directed to THOMAS L MANSFIELD whose telephone number is (571)270-1904. The examiner can normally be reached M-Thurs, alt. Fri. (9-6).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

THOMAS L. MANSFIELD
Examiner
Art Unit 3623



/THOMAS L MANSFIELD/Primary Examiner, Art Unit 3623